DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date of February 25, 2020 to provisional application 62/981,504.  Specifically, support for the following claimed subject matter is not presented in the ‘504 provisional application:
Claims 4, 5, 7, and 15, para-aramid synthetic fiber,
Claims 6 and 15, tubular carbon fiber,
Claims 8 and 16, carbon fiber layer for each planar surface,
Claims 9, 10, 18, a binder, and
Claims 24-25, using the brake stick, i.e. pushing/pulling a brake wheel, turning angle cocks, operating and arming EOTS (interpreting as End of Train devices).  
Accordingly, the identified claims and their dependents will be given the effective filing date of the instant application, February 23, 2021.  


Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16 and 24-25, drawn to a brake tool, classified in B61H13/02.  
II. Claims 17-23, drawn to a method of making the brake tool, classified in B25G3/00.

The inventions are independent or distinct, each from the other because:
Inventions I. and II. are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the device of claim 1 can be made by a different process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:   
The searches for the method of making the apparatus and the apparatus itself would be very different.  The search for the method claims would require a narrower, text-based search through a more limited number of subclasses, while the search for the apparatus claims would require a broader, more visual search through many classes/subclasses. Performing these two individualized searches would be overly burdensome on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jonathan Benns on August 25, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16 and 24-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 appears to improperly depend from claim 11.  Examiner spoke to Applicant’s Representative and confirmed that claim 13 should properly depend from claim 12, which is how the claim will be interpreted for examination purposes.  See also the attached Interview Summary.   Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 12, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Browning (US 2018/0085911, “Browning”), in view of Dittrich, et al. (US 6,126,359, “Dittrich”).  
Regarding claim 1, Browning discloses a railroad brake stick (Fig 1, below) comprising: 
a head 90 having a planar shape (upper flat working portion 91-92) with a recess and/or protrusion on one or more side surfaces of the planar shape (protrusions at hook lobes 91 and recesses at 92), and 
a handle 12 coupled to the head,
                                     
    PNG
    media_image1.png
    733
    364
    media_image1.png
    Greyscale

however, Browning does not disclose that the head has an interlocking groove on a hilt region, a cross-support having a planar shape with a support interlocking groove interlocked with the head interlocking groove such that the planar shape of the head crosses with the planar shape of the cross-support to form an interlocking region, or that the handle is coupled to the head and cross-support such that the interlocking region is within an end of the handle.  
Browning does teach that the “tool head 90 may be coupled to the upper end 19 of the shaft 12 with any suitable coupling method,” [0059], emphasis added.  
Dittrich (Figs 1-2, below) is concerned with providing a releasable bayonet style connection structure to an end of a shaft 20, 46, wherein a hilt region (left end) of the mounting element 52 defines an interlocking groove 55, a cross support 28 having a planar right end surface 44 defining a support interlocking groove 40, such that the planar shape of the mounting element 52 (defined by flat or planar disposition of tabs 56, 57, adjacent 55) crosses with the planar shape of the cross-support to form an interlocking region (when assembled, tabs 56, 57 are received in groove 40, such that the planar surfaces cross each other, see 5:30-50), and such that the interlocking region is within an end of the handle
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Browning by incorporating the bayonet style connection structure of Dittrich as a suitable coupling method, as taught by Browning (disposing either cylindrical portion 54 (omitting 59, 63) or 63 in the lower portion of head 90), understanding that providing such a releasable connection would allow a user to change tool heads based on the intended use (providing greater utility) or for maintenance and replacement of the head portion, which a skilled artisan would understand would wear over time with workpiece contact.  
          
    PNG
    media_image2.png
    485
    920
    media_image2.png
    Greyscale

                
    PNG
    media_image3.png
    495
    957
    media_image3.png
    Greyscale


                                
Regarding claims 5-6, Browning, as modified, discloses the limitations of claim 1, as described above, but does not explicitly disclose that the cross-support is a layered carbon fiber material, layered para-aramid synthetic fiber, laminate material, composite material, or a polymer material, and that the handle is a tubular carbon 30fiber.
However, Browning teaches that any element of the tool can comprise carbon fiber, reinforced plastic, or fiberglass [0061].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cross support of plastic (a polymer material) or carbon fiber and the handle of carbon fiber, as suggested by Browning.  
Regarding claim 12, Browning, as modified above, discloses the limitations of the claim, as described in the above rejections.  Additionally, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the head from carbon fiber, as suggested by Browning [0061].  

Regarding claims 24-25, Browning, as modified, discloses the limitations of claim 1, as described above, and further teaches the use of the brake stick in a railroad environment, particularly for pulling on brake wheels [0003-4].  Additionally, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02



Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Browning in view of Dittrich, as applied to claim 1, above, and further in view of Kuo (US 2007/0151426, “Kuo”).   

Regarding claims 2 and 3, Browning, as modified, discloses the limitations of claim 1, as described above, but does not explicitly disclose a handle sleeve over the handle, the handle sleeve defining a neck cover over a portion of the handle sleeve adjacent to the head and continuing over a portion of the head.  
Kuo is also concerned with a hand tool and teaches providing a sleeve wrapped about the handle and head of the tool for protection and to provide an anti-slip surface [0006].    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Browning, as modified, by incorporating the sleeve of Kuo over the handle and part of the head, including a neck portion, to both protect the tool from wear and impact and to provide an anti-slip surface, giving a user improved grip of the tool, preventing unintended releases.  

Regarding claims 13 and 14, Browning, as modified, discloses the limitations of the claim 12, as described above, and teaches a composite sleeve over the handle, as modified and described in the rejection of claim 2, above, and further wherein the sleeve comprises a shrink wrap material [0016].  




Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Browning in view of Dittrich, as applied to claim 1, above, and further in view of Gonczi (US 10,722,766, “Gonczi”).     

Regarding claim 4, Browning, as modified, discloses the limitations of claim 1, as described above, but does not explicitly disclose wherein the head includes a composite material having layers of para-aramid synthetic fiber sheets or a graphene composite material.  Gonczi is also concerned with a device having a head attached to a handle (a golf club), the head exposed to impact and wear, and Gonczi teaches providing a graphene infused coating on the head to “improve the aging properties, abrasion resistance, and durability” (1:64-68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Browning, as modified, by incorporating the graphene coating taught by Gonczi to provide a more impervious work surface that has increased abrasion resistance and durability, and a longer tool life.  

Regarding claim 8, Browning, as modified, discloses the limitations of claim 4, as described above, but does not explicitly disclose that the head includes a layer of carbon fiber for each planar surface [0061].  However, Browning teaches that any element of the tool can comprise carbon fiber, reinforced plastic, or fiberglass.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the head to define carbon fiber, as suggested by Browning, including a layer of carbon fiber for each planar surface, understanding that a skilled artisan would know carbon fiber is applied in sheets, or layers.    


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Browning in view of Dittrich and Kuo, as applied to claim 2, above, and further in view of Hanlon (US 2012/0119173, “Hanlon”).     

Regarding claim 7, Browning, as modified, discloses the limitations of claim 2, as described above, but does not explicitly disclose wherein the handle sleeve is a woven carbon fiber, woven fiberglass, para-aramid synthetic fiber tube, or combinations thereof. Hanlon is also concerned with providing a sleeve on a hand tool and teaches a sleeve comprising fiberglass [0087].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Browning, as modified, by incorporating fiberglass as the sleeve material, as taught by Hanlon, as a simple substation of a known material to provide the predictable result of protection and gripping.   Additionally, Examiner indicates it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Browning in view of Dittrich, as applied to claim 1, above, and further in view of Lofley, et al. (US 2007/0151426, “Lofley”), of record.   
Regarding claim 11, Browning, as modified, discloses the limitations of claim 1, as described above, but does not explicitly disclose at least two magnets located on the handle spaced apart from each other. Lofley is also concerned with a hand tool for use with railroad equipment and teaches providing two magnets spaced apart to allow a user to affix the tool to a metallic surface for storage (6:1-22; Figs 34-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Browning, as modified, by incorporating the magnets taught by Lofley to permit a user to safely place the tool in storage against metal, such that the tool would be affixed thereto and not fall over and possibly injure someone or the damage the tool.  

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Browning in view of Dittrich and Kuo, as applied to claim 13, above, and further in view of Gonczi (US 10,722,766, “Gonczi”) and Hanlon (US 2012/0119173, “Hanlon”).     
Regarding claims 15 and 16, Browning, as modified, discloses the limitations of claim 13, as described above, and, as modified by Gonczi (see rejections of claims 4 and 8) and Hanlon (see rejection of claim 7), discloses the limitations of claims 15 and 16.  

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: regarding claims 9 and 10, the closest prior art of record, Browning , in view of Dittrich, discloses the limitations of claim 1, as described above, but Browning, alone or in combination with Dittrich, does not teach, suggest or make obvious the particular details of the hilt, the notch, the tongue and groove relationship, and the binder of claims 9 and 10, in combination with the additional elements of the claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN D KELLER/Primary Examiner, Art Unit 3723